Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 11/19/2020 is entered.
Claims 1-17 are pending and examined.
Priority
This US 16/148,435 filed on 10/01/2018 is a CON of 15/493,622 filed on 04/21/2017 (now US Patent 10,113,183) which is a CON of 15/038,979 filed on 05/24/2016 (now US Patent 9,644,216) which is a 371 of PCT/US2014/067415 filed on 11/25/2014 which claims US Priority benefit of US Provisional 61/908,861 filed on 11/26/2013.
Response to Amendment
The applicants’ response filed on 11/19/2020 has been fully considered and is persuasive in combination with the examiner’s amendment herein.  Following Examiner’s Amendment below, any/all objections and rejections made in a previous office action are withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10/415,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Attorney Jodi L. Connolly on March 2, 2021.

The application has been amended as follows: 
Amend claim 1 as follows: 
Line 1:  A recombinant nucleic acid molecule comprising a nucleotide sequence comprising a glucose-6…..

Lines 4-5: …and wherein the nucleic acid sequence of the recombinant nucleic acid molecule comprises a nucleotide sequence encoding the amino acid sequence of SEQ ID NO:4 with the proviso that SEQ ID NO:4 has a residue change at one or more of the residue positions selected from the group consisting of: 3, 54, 139, 196, 199, 242, 247, 292, 298, 301, 318, 324, 332, 347, 349, 350 or 353 of the human G6PC protein of SEQ ID NO: 4.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The presently amended claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636